               Case 20-12522-JTD          Doc 3052       Filed 06/29/21      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


     In re:                                                             Chapter 11

     MALLINCKRODT PLC., et al.,1                                        Case No. 20-12522 (JTD)

                            Debtors.                                    (Jointly Administered)




                                       NOTICE OF SERVICE
    PLEASE TAKE NOTICE that, on June 24, 2021, the undersigned counsel caused the following
to be served by electronic mail upon the following counsel to the Debtors:

1. THE AD HOC ACTHAR GROUP’S RENEWED REQUESTS FOR PRODUCTION OF
   DOCUMENTS DIRECTED TO DEBTORS AS TO ACTHAR PLAINTIFFS’ RENEWED
   MOTION FOR ORDER DIRECTING THE APPOINTMENT OF A TRUSTEE [D.I. 2358];
   and

2. AD HOC ACTHAR GROUP’S FIRST SET OF REQUESTS FOR PRODUCTION OF
   DOCUMENTS DIRECTED TO DEBTORS AS TO JOINT PLAN OF REORGANIZATION
   OF MALLINCKRODT PLC AND ITS DEBTOR AFFILIATES UNDER CHAPTER 11 OF
   THE BANKRUPTCY CODE [D.I. 2916].


     RICHARDS, LAYTON & FINGER, P.A.                  LATHAM & WATKINS LLP
     Michael J. Merchant                              Jason Gott
     merchant@rlf.com                                 Jason.gott@lw.com




 1
 A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
 Debtors’ proposed claims and noticing agent athttp://restructuring.primeclerk.com/Mallinckrodt. The
 Debtors’ mailing address is 675 McDonnell Boulevard, Hazelwood, Missouri 63042.
            Case 20-12522-JTD   Doc 3052    Filed 06/29/21    Page 2 of 3



Date: June 29, 2021
      Wilmington, Delaware

                                           CIARDI CIARDI & ASTIN

                                           /s/ Daniel K. Astin
                                           Daniel K. Astin (No. 4068)
                                           1204 North King Street
                                           Wilmington, DE 19801
                                           Telephone: (302) 658-1100
                                           Facsimile: (302) 658-1300
                                           dastin@ciardilaw.com

                                           -and-

                                           Albert A. Ciardi, III, Esquire
                                           Walter W. Gouldsbury III, Esquire
                                           (Admitted pro hac vice)
                                           CIARDI CIARDI & ASTIN
                                           1905 Spruce Street
                                           Philadelphia, PA 19103
                                           Telephone: (215) 557-3550
                                           Facsimile: (215) 557-3551
                                           aciardi@ciardilaw.com
                                           wgouldsbury@ciardilaw.com

                                           -and-

                                           Donald E. Haviland, Jr., Esquire
                                           (Admitted pro hac vice)
                                           William H. Platt II, Esquire
                                           (Admitted pro hac vice)
                                           David M. Catherine, Esquire
                                           HAVILAND HUGHES
                                           201 S. Maple Ave., Suite 110
                                           Ambler, PA 19002
                                           Telephone: (215) 609-4661
                                           Facsimile: (215) 392-4400
                                           haviland@havilandhughes.com
                                           platt@havilandhughes.com
                                           catherine@havilandhughes.com

                                           -and-

                                           Dion G. Rassias, Esquire
                                           Jillian E. Johnston, Esquire
                                           (Admitted pro hac vice)
                                           THE BEASLEY FIRM, LLC
                                           1125 Walnut Street
                                           Philadelphia, PA 19107
                                           T: 215-592-1000
Case 20-12522-JTD   Doc 3052    Filed 06/29/21    Page 3 of 3



                               dgr@beasleyfirm.com
                               Jill.johnston@beasleyfirm.com

                               -and-

                               James R. Bartimus, Esquire
                               Anthony L. DeWitt, Esquire
                               (Admitted pro hac vice)
                               BARTIMUS, FRICKLETON, ROBERTSON,
                               RADAR PC
                               11150 Overbrook Road
                               Leawood, KS 66211
                               (913) 266-2300
                               (913) 266-2366 (fax)
                               -and-

                               Peter J. Flowers, Esquire
                               Jonathan P. Mincieli, Esquire
                               (Admitted pro hac vice)
                               MEYERS & FLOWERS, LLC
                               3 North Second Sreet, Suite 300
                               St. Charles, IL 60174
                               T: 630-232-6333
                               F: 630-845-8982
                               pjf@meyers-flowers.com
                               jpm@meyers-flowers.com


                               Attorneys for the Ad Hoc Acthar Group
